Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 03/23/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is the inclusion of limitations “a plurality of pressurized containers, to a respective temperature set point and/or a respective pressure set point for each of the plurality of pressurized containers, before a process of filling the pressurized containers is initiated”.  The closest prior arts are Fekete et al. (CA 2930923 A1), Shock (USPN 6655422 B2), Goode (USPN 5465583), Moy (USPN 4540531) and Kuriiwa et al. (USPN 6651701 B2).  
The prior art Fekete et al. discloses the invention, but does not disclose the system having the capability to fill the tanks individually or simultaneously or “a plurality of pressurized containers, to a respective temperature set point and/or a respective pressure set point for each of the plurality of pressurized containers, before a process of filling the pressurized containers is initiated”.  
The prior art Shock discloses the capability of filling the tanks individually or simultaneously, but does not disclose “a plurality of pressurized containers, to a 
The prior art Goode discloses a process of imminently filling the pressurized containers, but does not disclose “a plurality of pressurized containers, to a respective temperature set point and/or a respective pressure set point for each of the plurality of pressurized containers, before a process of filling the pressurized containers is initiated”.  
The prior art Moy discloses “the temperature set points and/or the pressure set points of the pressurized containers based on characteristic curve for the pressurized containers”, but does not disclose “a plurality of pressurized containers, to a respective temperature set point and/or a respective pressure set point for each of the plurality of pressurized containers, before a process of filling the pressurized containers is initiated”.  
The prior art Kuriiwa et al. discloses the invention, but does not disclose the system having the capability to fill the tanks individually or simultaneously or “a plurality of pressurized containers, to a respective temperature set point and/or a respective pressure set point for each of the plurality of pressurized containers, before a process of filling the pressurized containers is initiated”.  
None of the prior arts teach limitations “a plurality of pressurized containers, to a respective temperature set point and/or a respective pressure set point for each of the plurality of pressurized containers, before a process of filling the pressurized containers 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753